Name: Council Regulation (EEC) No 1106/88 of 25 April 1988 fixing, for the 1988/89, 1989/90 and 1990/91 marketing years, the maximum guaranteed quantity for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: plant product;  civil law
 Date Published: nan

 No L 110 / 1929 . 4 . 88 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1106 / 88 of 25 April 1988 fixing, for the 1988 / 89, 1989 /90 and 1990 /91 marketing years , the maximum guaranteed quantity for peas, field beans and sweet lupins quantity for the 1988 / 89 , 1989 / 90 and 1990 / 91 marketing years should be fixed, HAS ADOPTED THIS REGULATION: Article 1 For each of the marketing years 1988 / 89 , 1989 / 90 and 1990 / 91 , the maximum guaranteed quantity referred to in Article 3a of Regulation (EEC) No 1431 / 82 is hereby fixed at 3 500 000 tonnes . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1431 / 82 of 18 May 1982 laying down special measures for peas , field beans and sweet lupins (*), as last amended by Regulation (EEC) No 1104 / 88 ( 2 ), and in particular Article 3a ( 1 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Whereas , in accordance with Article 3a of Regulation (EEC) No 1431 / 82 , a maximum guaranteed quantity is to be fixed for peas , field beans and sweet lupins ; Whereas , in view of the medium-term outlook and production levels in recent years , the maximum guaranteed Article 2 This Regulation shall enter into force on the day of its publication in the Official journal of the European Communities . It shall apply with effect from 1 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 April 1988 . For the Council The President H.-D . GENSCHER ( ») OJ No L 162 , 12 . 6 . 1982 , p. 28 . ( 2 ) See page 16 of this Official Journal . ( 3 ) OJ No C 84 , 31 . 3 . 1988 , p. 17 . ( 4 ) Opinion delivered on 14 April 1988 (not yet published in the Official Journal ).